Matter of Franco v Fiala (2017 NY Slip Op 01638)





Matter of Franco v Fiala


2017 NY Slip Op 01638


Decided on March 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2017

Friedman, J.P., Andrias, Feinman, Kapnick, Gesmer, JJ.


3316 101943/15

[*1]In re Andrew D. Franco, Petitioner,
vBarbara J. Fiala, etc., et al., Respondents.


The Law Office of David M. Santoro, New York (Stephen T. Brewi of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Mark H. Shawhan of counsel), for respondent.

Determination of respondents dated July 6, 2015, which, after a hearing, fined petitioner based on his violation of Vehicle and Traffic Law § 1146, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Barbara Jaffe, J.], entered February 25, 2016), dismissed, without costs.
Substantial evidence supports respondents' determination (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]) that petitioner failed to exercise due care while operating his vehicle and struck the
pedestrian as she crossed the street, ultimately resulting in her death (Vehicle and Traffic Law § 1146; see e.g. Matter of Montagnino v Fiala, 106 AD3d 1090, 1091 [2d Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 2, 2017
CLERK